                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ANDERS VILJO JUVONEN,

                               Plaintiff,                             OPINION AND ORDER
       v.
                                                                            18-cv-390-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                               Defendant.


       Pursuant to 42 U.S.C. § 405(g), plaintiff Anders Viljo Juvonen seeks judicial review

of a final determination that he was not disabled within the meaning of the Social Security

Act between his alleged onset date of April 30, 2013, and the established onset date of July

31, 2016.1 Juvonen contends that remand is warranted because the administrative law

judge (“ALJ”) failed to adequately account for his finding of a moderate limitation in

concentration, persistence and pace (“CPP”) in formulating his residual functional capacity

(“RFC”) and posing a hypothetical question to the vocational expert. The court agrees

with plaintiff that the limiting Juvonen to “simple, routine and repetitive tasks” did not

address adequately his moderate CPP limitation. As such, the court will reverse and

remand for further proceedings.



1
  To clarify, the ALJ issued a partially favorable decision. During the time between his alleged onset
date and the hearing, Juvonen developed diabetic neuropathy. As of August 1, 2016, the ALJ
determined that he was limited to light work; before that date, however, there were no exertional
limitations placed on Juvonen. The change limiting him to light work as of August 1, 2016,
however, rendered him disabled under 20 CFR Part 40, Subpart P, Appendix 2, because given his
age and the light work restriction, the vocational expert and, in turn, the ALJ, could no longer
consider transferability of skills in determining whether jobs existed in the national economy.
Plaintiff’s appeal does not touch on the ALJ’s exertional limitation findings. As such, the appeal
necessarily only involves the denial of benefits from April 30, 2013, and July 31, 2016.
                                       BACKGROUND2

       Plaintiff Anders Viljo Juvonen applied for social security disability benefits on

January 24, 2014, claiming an alleged onset date of April 30, 2013. With a birth date of

December 26, 1952, Juvonen was “closely approaching retirement age” for the relevant

period of his social security appeal. Juvonen worked as a podiatrist until his alleged onset

date. He claimed disability based on his bipolar disorder, depression and diabetes. Medical

records reveal Juvonen reporting difficulty with concentration, dating back to his alleged

onset date. (Pl.’s Br. (dkt. #10) 4-6 (citing AR 338, 342, 285, 708).)

       The ALJ held a video hearing on March 20, 2017, at which the plaintiff appeared

personally and by his counsel, the same counsel as on appeal. The ALJ concluded that as

of the alleged onset date, Juvonen suffered from bipolar disorder as a severe impairment;

as of August 1, 2016, however, the ALJ concluded that Juvonen also suffered from diabetes

mellitus with diabetic neuropathy as a severe impairment. Material to this appeal, the ALJ

found that Juvonen had “moderate limitations in concentrating, persisting, or maintaining

pace.” (AR 19.) In making this determination, the ALJ explained:

               the claimant stated that he could only pay attention for thirty
               minutes, but could watch television and read within difficulty
               (4E/5-6). Upon examination, the claimant was often alert and
               oriented with goal directed though processes and intact
               attention and concentration (4F/18; 4F/22; 4F/30; 4F/38;
               4F/42; 4F/50; 4F/58; 5F/79; 6F/3; 9F/4l 9F/17; 9F/22l 9F/26).
               However, at times, he had mild difficulty concentrating and
               needed redirection (4F/22).       These findings support a



2
  The following facts are drawn from the administrative record, which can be found at dkt. #7. In
light of the limited issue raised on appeal, the court cabins its description of the record to those
documents relevant to the CPP moderate limitation.


                                                 2
               moderate restriction    in   concentrating,   persisting   or
               maintaining pace.

(AR 19.) Later in the opinion, the court also discounted Juvonen’s report of “difficulty

with memory, paying attention longer than thirty minutes, and being around others,”

reasoning that the record “demonstrates that he could have performed simple and routine

tasks.” (AR 21.)

      The ALJ also relied on the opinions of the two state agency psychological

consultants, Drs. Rattan and Harris, both of whom found moderate limitations with

respect to “maintain attention and concentration for extended periods; perform activities

within a schedule, maintain regular attendance, and be punctual within customary

tolerances; and complete a normal workday and workweek without interruptions from

psychologically based symptoms (2A/6-7; 4A/9-10).” (AR 21.) The ALJ placed great

weight on their opinions.

      With respect to crafting an RFC, the ALJ limited Juvonen to “simple, routine, and

repetitive tasks.” (AR 20.)



                                       OPINION

      The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971).     When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

                                            3
evidence, decide questions of credibility or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards

v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id., and insure the ALJ has provided “a logical bridge,”

Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018).

       Here, plaintiff contends that the ALJ erred in his treatment of Juvonen’s moderate

limitations in CPP in formulating an RFC and in articulating that RFC to the vocational

expert. More specifically, consistent with well-established case law in the Seventh Circuit,

Juvonen contends that a limitation to “simple, routine, and repetitive tasks” is insufficient

to account for his CPP imitations, which renders the RFC formulation deficient and, as a

consequence, opinions by the vocational expert similarly deficient. See, e.g., O’Connor-

Spinner v. Astrue, 627 F.3d 614, 617 (7th Cir. 2010) (holding that the ALJ should refer

“expressly to limitations on concentration, persistence, and pace in the hypothetical in

order to focus the VE’s attention on these limitations and assure reviewing courts that the

VE’s testimony constitutes substantial evidence of the jobs a claimant can do”); Crump v.

Saul, 932 F.3d 567, 570 (7th Cir. 2019) (“When it comes to the RFC finding, we have

likewise underscored that the ALJ generally may not rely merely on catch-all terms like

‘simple, repetitive tasks’ because there is no basis to conclude that they account for

problems of concentration, persistence or pace.” (citation and quotation marks omitted)).




                                             4
       In his opposition brief, the Commissioner contends that the ALJ’s treatment of the

CPP limitation constitutes “alternative phrasing” allowed under O’Connor-Spinner. See 627

F.3d at 619-20 (describing various exceptions to this general rule including “when it was

manifest that the ALJ’s alternative phrasing specifically excluded those tasks that someone

with the claimant’s limitations would be unable to perform”).             Specifically, the

Commissioner points to the ALJ’s reliance on the forms completed by the state agency

psychological consultants, Drs. Rattan and Harris, both of which indicated that plaintiff

could perform “unskilled work.” (AR 21-22, 63, 76.) From this, the Commissioner

apparently argues that limiting Juvonen to “simple, routine, and repetitive tasks” addresses

his moderate limitations in CPP.

       A close look at the forms completed by Dr. Rattan and Dr. Harris highlights the

short-comings of this attempt to force the ALJ’s treatment of CPP into one of the O’Connor-

Spinner exceptions.    Dr. Rattan found moderate limitations with respect to three

concentration-related areas: (1) “ability to maintain attention and concentration for

extended periods”; (2) “ability to perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances”; and (3) “ability to complete a

normal workday and workweek without interruptions from psychologically based

symptoms ad to perform at a consistent pace within an unreasonable number and length

of rest periods.” (AR 63.) In the narrative, Dr. Rattan then stated “He should be able to

concentrate on tasks for up to two hours at a time.” (Id.) On his part, Dr. Harris simply

duplicated Rattan’s form and stated, “[t]he initial determination is affirmed.” (AR 75-76.)

Critically, the finding that Juvonen could work up to two hours at a time is absent from


                                             5
the ALJ’s RFC and, in turn, the hypothetical posed to the vocational expert. While the

court agrees with the Commissioner that the ALJ “is entitled to rely on a medical expert

who effectively translates an opinion regarding the claimant’s mental limitations into an

RFC assessment,” see Saunders v. Berryhill, No. 17-CV-616-BBC, 2018 WL 4027030, at *5

(W.D. Wis. Aug. 23, 2018), aff’d sub nom. Saunders v. Saul, No. 18-2910, 2019 WL

2714329 (7th Cir. June 28, 2019), the ALJ failed to do so here.

       The logic behind the litany of Seventh Circuit cases from O’Connor-Spinner to the

recent July 2019 case Crump requiring ALJ’s to build a logical bridge between a finding of

moderate limitations in CPP and nonexertional limitation in the RFC is clear and resonates

with this case: “observing that a person can perform simple and repetitive tasks says

nothing about whether the individual can do so on a sustained basis, including, for

example, over the course of a standard eight-hour work shift.” Crump, 932 F.3d at 570.

Here, Juvonen’s ability to read and watch television, even if for longer than the 30 minutes

he described in a self-assessment, says nothing about his ability to complete even unskilled

work for a sustained period of time.3 To the contrary, the state agency psychologists

limited his ability to concentrate on work to no more than two hours at a time. The record

is unclear whether this need for a break would erode the occupational base in such a way

as to result in an insufficient number of jobs in the national economy. See Sienkiewicz v.




3
  The ALJ appeared to treat Juvonen’s statement that he enjoyed reading and watching television
as hobbies as somehow inconsistent with his statement that he could pay attention for 30 minutes
at a time. (AR 210-211.) The court does not view these statements as conflicting.


                                               6
Barnhard, 409 F.3d 798, 803 (7th Cir. 2004) (finding that two unscheduled one-hour

breaks per week would make the claimant unemployable).

       One final note: the Commissioner highlights aspects of the ALJ’s opinion in which

he found that “[p]laintiff had intact attention and concentration, except for mild problems

on one occasion.” (Def.’s Opp’n (dkt. #12) 7 (citing AR 21).) Regardless of whether there

may be evidence in the record to support a finding of mild, rather than moderate

limitations in CPP, the ALJ, placing great weight on the opinions of Drs. Rattan and Harris,

found moderate limitations. Having made such a finding, the ALJ was required to account

for it adequately in crafting an RFC. See Denton v. Astrue, 596 F.3d 419, 423 (7th Cir.

2010) (“A failure to fully consider the impact of non-severe impairments requires

reversal.”).



                                          ORDER

       IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying plaintiff Anders Viljo Juvonen’s application for disability benefits

is REVERSED AND REMANDED under sentence four of 42 U.S.C. § 405(g) for further

proceedings consistent with this opinion. The clerk of court is directed to enter judgment

for plaintiff and close this case.

       Entered this 25th day of September, 2019.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge

                                             7
